Case 7:21-cr-00465-CS Document 4 Filed 07/30/21 Page 1of1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Ouarropas Street
White Plains, New York 10601

July 30, 2021

BY EMAIL

The Honorable Judith C. McCarthy

United States Magistrate Judge

Southern District of New York

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, New York 10601-4150

Re: United States v. Ronald Monroe, a/k/a “Mega,” 24 Cr. 465
Dear Judge McCarthy,
The Government respectfully requests that the indictment in the above-referenced matter be
unsealed.
Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: Ake aL

Nicholas S. Bradley? Courtney Heavey
Assistant United States Attorneys
(914) 993-1962 / (212) 637-2413

APPLICATION GRANTED

Oe, © } Cg © Cpr f a
Hon. Judith C. McCarthy

 

P-Bé- Om f

 
